Citation Nr: 9926888	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-13 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tuberculosis-like 
symptoms due to undiagnosed illnesses.

2.  Entitlement to service connection for continuous colds 
due to undiagnosed illnesses.

3.  Entitlement to service connection for hypertension due to 
undiagnosed illnesses.

4.  Entitlement to service connection for hair loss due to 
undiagnosed illnesses.

5.  Entitlement to service connection for headaches due to 
undiagnosed illnesses.

6.  Entitlement to service connection for lack of 
concentration due to undiagnosed illnesses.

7.  Entitlement to service connection for fatigue due to 
undiagnosed illnesses.

8.  Entitlement to service connection for skin irritation due 
to undiagnosed illnesses.

9.  Entitlement to service connection for a disability 
manifested by tuberculosis-like symptoms.

10.  Entitlement to service connection for a disability 
manifested by continuous colds.

11.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1992, to include service in the Southwest Asia 
Theater.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 1994 and March 1998 
by VA's Jackson, Mississippi, RO, and in June 1995 by VA's 
Nashville, Tennessee, RO.

After a review of the procedural development of the various 
matters raised by the veteran in the course of his seeking VA 
benefits, the Board concludes that appellate consideration of 
the issues identified on the first page of this decision 
satisfies due process concerns and resolves all claims that 
can be deemed to have been presented by the veteran.


REMAND

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

The case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


